Exhibit 99.1 INVESTOR CONTACT MEDIA CONTACT Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Jonathan Birt Ph: 212-850-5664 or 44-20-7269-7205 Niamh Lyons Ph: 353-1-663-3602 CARLOS V. PAYA, MD, PHD, TO JOIN ELAN AS COMPANY PRESIDENT Dublin, Ireland; San Francisco, CA; New York, NY – November 20, 2008 – Elan Corporation, plc (NYSE: ELN) announced today that Carlos V. Paya, MD, PhD, will join the company as President, Elan Corporation, plc on November 25, 2008. Dr. Paya will be based at Elan’s South San Francisco campus, with particular focus on and responsibility for leading the company’s scientific, clinical and medical initiatives and delivering successful results in these areas. He will also bring additional depth and executive management perspective to Elan’s strategic assessments and decisions in all areas of the company. Commenting on Dr. Paya’s breadth and depth of experience, Kyran McLaughlin, Chairman of the Elan Board of Directors, said, “As an immunologist, a former Vice Dean of Clinical Investigation at Mayo, and as a successful industry executive, Dr. Paya has a unique set of attributes and experiences that perfectly match the opportunities and challenges facing Elan.” Elan CEO Kelly Martin said that the company’s hiring of Dr. Paya reflects Elan’s highest priorities—advancing its clinical portfolio and its scientific opportunities.“We have been engaged in a highly selective search process regarding the position for some time, evaluating candidates for over 12 months,” Mr. Martin said. “We were looking for the executive whose experience, strategic perspective and leadership skills precisely meet Elan’s needs today and moving forward. “Dr.
